UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
YEKATRINA PUSEPA,                                              :
                                                               :
                         Plaintiff,                            :   17-CV-7954 (RA) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
ANTHONY J. ANNUCCI, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a conference in this matter on February 5, 2020. Pursuant to the

directions given during the conference, it is hereby ORDERED that:

    •    Defendants are directed to provide Plaintiff with the list of DOCCS staff members

         charged and convicted of sexual abuse at the Bedford Hills facility from 2012 to 2016,

         without prejudice to a later application by Plaintiff for additional information;

    •    Regarding document demand 9, parties are directed to meet and confer and submit a

         joint status letter by February 7, 2020;

    •    Plaintiff’s motion to compel related to demands 27 and 41 is due by February 14, 2020.

         Defendants’ opposition is due by February 28, 2020. Plaintiff’s reply is due by March 6,

         2020;

    •    Regarding document demands 1, 7, and 8, parties are directed to meet and confer on

         any outstanding issues and Defendants are directed to provide responsive documents

         by February 20, 2020. If parties cannot resolve the redaction issue related to demand 1,
       it should be added to their briefs;

   •   Parties are to meet and confer regarding the proposed letter to be sent to inmates as

       discussed at the conference. If the issue cannot be resolved they are to add this issue to

       their briefs;

   •   Fact discovery is extended until April 20, 2020;

   •   The deadline to amend the pleadings is extended to April 20, 2020;

   •   Expert discovery is extended to May 31, 2020.

Accordingly, the Clerk is respectfully directed to close ECF 122 and ECF 144.

   The next status conference will be held on April 1, 2020 at 10:00 a.m.



       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: February 5, 2020                                   Ona T. Wang
       New York, New York                                 United States Magistrate Judge
